Allowable Subject Matter	
			
Claims 1-5, 7-16, 18-20, and 23-24 are allowed. Claims 6, 17, and 21-22 have been cancelled. 
	
The following is an examiner’s statement of reasons for allowance: 

The closest prior arts  Pub. No.: US 7,463,590 B2 to Mualem et al (hereafter referenced as Mualem) in view of Pub.No.: US 2006/0026669 A1 to Zakas fails to teach or suggest “analyze, at a network traffic extractor module, the access request authentication traffic and build network messages that describe a connection protocol of the access request authentication traffic.”
The combination of Mualem, in view of Zakas simply offers multiple modes of operation for a threat attack and response in which a threat detection system is deployed within an “edge” or “perimeter” configuration and a traffic sensor between firewalls which receive network traffic and analyzes traffic packets at the traffic sensors via a policy compliance and updated directory rules based on watch list from past analyzed network traffic patterns,  but doesn’t disclose “analyze, at a network traffic extractor module, the access request authentication traffic and build network messages that describe a connection protocol of the access request authentication traffic” as cited in the amended claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu  can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433